ORIGINAL
           3Jn tbe Wniteb ~tates judgment; (3) GRANTS plaintiff's motion to proceed informapauperis; and (4) DISMISSES the
complaint.

II.      FACTUAL AND PROCEDURAL BACKGROUND'

         A. Factual Background

         In this matter, plaintiff prose, Raymond Michael Grant, III, challenges his criminal
conviction and subsequent sentence to incarceration in the State of South Carolina. On August 14,
2014, plaintiff was arrested and charged by the State of South Carolina with criminal sexual
conduct with a minor. Comp!. at ii 4; Comp!. Ex. B and C; see also Def. Mot. at 1. After plaintiff
pied nolo contendere to these charges, he was sentenced to serve eleven months in jail at the South
Carolina State Department of Con-ections. See generally Comp!. Ex. B.

         Plaintiff raises several challenges to his state criminal conviction in the complaint. First,
plaintiff alleges that several local or state officials, including an investigator for the City of
Georgetown, South Carolina, a "City police investigator," a state prosecuting attorney, and his
public defender, erred or engaged in misconduct in connection with his criminal case. Comp!. at iii!
5, 7; see also Pl. Resp. at 5. In particular, plaintiff alleges that the errors by his public defender
constituted "ineffective assistance of counsel" and violated his Sixth Amendment right to counsel.
Comp!. at ii 7.

         Second, plaintiff alleges that a police investigator for the City of Georgetown, South
Carolina "entered perjured testimony to the Magistrate to obtain a warrant in fraud" in connection
with his criminal case. Comp!. at iii! 7, 9; see also Pl. Resp. at 4; Def. Mot. at 2. And so, plaintiff
maintains that he was unjustly convicted and imprisoned for 349 days. See generally Civil Cover
Sheet.

         In his response and opposition to the government's motion to dismiss, plaintiff also appears
to allege additional constitutional law violations. See generally Pl. Resp. In this regard, plaintiff
alleges that the City of Georgetown, South Carolina violated his constitutional rights under the

1 The facts recited in this Memorandum Opinion and Order are taken from the complaint ("Comp!.");
plaintiffs civil cover sheet ("Civil Cover Sheet"); the government's motion to dismiss ("Def. Mot."); and
plaintiff's response and opposition to the government's motion to dismiss ("Pl. Resp."). Unless otherwise
stated, the facts recited herein are undisputed.



                                                                                                            2
Fourth, Fifth, and Sixth Amendments to the United States Constitution. Id. at 3. Lastly, plaintiff
alleges a violation of Section 1983 of the Civil Rights Act, and a loss of consortium in connection
with his incarceration. Id.; see generally Civil Cover Sheet.

        As relief, plaintiff seeks, among other things, to recover monetary damages from the United
States in the amount of $1,000.00 per day for the period that he was allegedly unjustly imprisoned
and $2,000,000.00 in punitive damages. See generally Civil Cover Sheet.

        B. Procedural History

        Plaintiff commenced this matter on October 16, 2017. See generally Comp!. On October
16, 2017, plaintiff also filed a motion for leave to proceed in forma pauperis. See generally Pl. IFP
Mot.

        On December 13, 2017, the government filed a motion to dismiss this matter pursuant to
RCFC 12(b)(! ). See generally Def. Mot. On December 18, 2017, plaintiff filed a motion for
default judgment. See generally Pl. Default Mot.

        On December 20, 2017, the government filed a response and opposition to plaintiffs motion
for default judgment. See generally Def. Resp. On January 18, 2018, plaintiff filed a response and
opposition to the government's motion to dismiss. See generally Pl. Resp. On Febrnary 1, 2018,
the government filed a reply in support of its motion to dismiss. See generally Def. Reply.

       These matters having been fully briefed, the Court resolves the pending motions.

III.   STAND ARDS OF REVIEW

       A. Pro Se Litigants

       Plaintiff is proceeding in this matter pro se, without the benefit of counsel. And so, the
Court applies the pleading requirements leniently. Beriont v. GTE Labs., Inc., 535 F. App'x 919,
925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir.
2007)). When determining whether a complaint filed by a prose plaintiff is sufficient to survive a
motion to dismiss, this Court affords more leeway under the rnles to pro se plaintiffs than plaintiffs
who are represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594 (1972)
(holding that pro se complaints, "however inartfully pleaded," are held to "less stringent standards
than formal pleadings drafted by lawyers"); Matthews v. United States, 750 F.3d 1320, 1322 (Fed.
Cir. 2014). But, there "is no duty on the part of the trial court to create a claim which [the plaintiff!
                                                                                                         3
has not spelled out in his pleading." Lengen v. United States, 100 Fed. Cl. 317, 328 (2011)
(brackets existing) (internal quotation marks omitted) (quoting Scogin v. United States, 33 Fed. Cl.
285, 293 (1995)).

        While "a pro se plaintiff is held to a less stringent standard than that of a plaintiff
represented by an attorney ... the prose plaintiff, nevertheless, bears the burden of establishing the
Court's jurisdiction by a preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163,
165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). And so, the
Court may excuse ambiguities, but not defects, in the complaint. Colbert v. United States, 617 F.
App'x 981, 983 (Fed. Cir. 2015); see also Demes v. United States, 52 Fed. Cl. 365, 368 (2002)
("[T]he leniency afforded pro se litigants with respect to mere formalities does not relieve them of
jurisdictional requirements.").

       B. RCFC 12(b)(l)

        When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197
(2007); United Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); RCFC
12(b)(l). Plaintiff bears the burden of establishing subject-matter jurisdiction, and he must do so by
a preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006) (citing
RCFC 12(h)(3)).

       In this regard, the United States Court of Federal Claims is a court of limited jurisdiction and
"possess[es] only that power authorized by Constitution and statute." Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377, S. Ct. 1673 (1994). Specifically, the Tucker Act grants the
Court jurisdiction over:

       [A]ny claim against the United States founded either upon the Constitution, or any Act
       of Congress or any regulation of an executive department, or upon any express or
       implied contract with the United States, or for liquidated or unliquidated damages in
       cases not sounding in tort.

28 U.S.C. § 1491(a)(l). The Tucker Act is, however, "a jurisdictional statute; it does not create any
substantive right enforceable against the United States for money damages .... [T]he Act merely
                                                                                                       4
confers jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right
exists." United States v. Testan, 424 U.S. 392, 398, 98 S. Ct. 948 (1976).

        To come within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must
identify a separate source of substantive law that creates the right to money damages. Cabral v.
United States, 317 F. App'x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005)); Norman v. United States, 429 F.3d 1081, 1095 (Fed. Cir. 2005). And
so, ifthe Court finds that the source of law alleged is not money-mandating, the Court must dismiss
the case for lack of subject-matter jurisdiction. Fisher, 402 F.3d at 1173; RCFC 12(b)(l).

        Specifically relevant to this matter, it is well-established that the United States is the only
proper defendant in cases brought in this Court. United States v. Sherwood, 312 U.S. 584, 588
(1941) (stating that the Court of Federal Claims "is without jurisdiction of any suit brought against
private parties ... .");Anderson v. United States, 117 Fed. Cl. 330, 331 (2014) (stating that "[t]his
court does not have jurisdiction over any claims alleged against states, localities, state and local
government entities, or state and local government officials and employees; jurisdiction only
extends to suits against the United States itself."); Pikulin v. United States, 97 Fed. Cl. 71, 75
(2011); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (emphasis original) ("[T]he only
proper defendant for any matter before this court is the United States, not its officers, nor any other
individual."). And so, the Court must dismiss any claims brought against parties other than the
United States for lack of subject-matter jurisdiction.

       It is also well-established that the Tucker Act explicitly places tort claims beyond the
jurisdiction of this Court. 28 U.S.C. § 1491(a) ("The United States Comt of Federal Claims shall
have jurisdiction to render judgment upon any claim against the United States ... not sounding in
tort."); Rick's Mushroom Serv., Inc. v. United States, 521F.3d1338, 1343 (Fed. Cir. 2008) ("The
plain language of the Tucker Act excludes from the Court of Federal Claims jurisdiction [over]
claims sounding in t01t."); Hernandez v. United States, 96 Fed. Cl. 195, 204 (2010) ("[T]he Tucker
Act expressly excludes to1t claims ... from the jurisdiction of the United States Court of Federal
Claims."). In addition, this Court does not possess subject-matter jurisdiction to consider claims
based upon the Fourth or Sixth Amendments to the United States Constitution, or claims based
upon the Due Process Clauses of the Fifth or Fourteenth Amendments to the United States
Constitution, because these constitutional provisions are not money-mandating. LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed Cir. 1995) (finding that the Due Process and Equal Protection

                                                                                                          5
Clauses of the Fourteenth Amendment do not constitute "a sufficient basis for jurisdiction because
they do not mandate payment of money by the government"); Godfi'ey v. United States 131 Fed. CL
111, 120 (2017) (holding the court does not have jurisdiction to adjudicate civil claims in violation
of the Fourth, Sixth, and Eighth Amendments, as well as the Due Process Clauses of the Fifth and
Fourteenth Amendments, because those provisions oflaw are not money-mandating).

        Lastly, the Court does not possess subject-matter jurisdiction to review or to consider
criminal law matters. Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994) ("The court has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code ... .");Cooper v.
United States, 104 Fed. Cl. 306, 311-12 (2012) (holding that this Comt cannot review criminal
matters). And so, the Court must dismiss claims that are not based upon money-mandating,
constitutional law provisions; claims sounding in tort; and criminal law claims for lack of subject-
matter jurisdiction.

IV.     DISCUSSION

       The government has moved to dismiss this matter for lack of subject-matter jurisdiction
pursuant to RCFC l 2(b)(I), upon the grounds that: (I) plaintiff improperly alleges claims against
patties other than the United States and (2) to the extent that plaintiff brings claims against the
United States, the Coutt may not consider plaintiffs criminal law, Ulljust conviction, constitutional
law, tort, and civil rights claims under the Tucker Act. Def. Mot. at 5-6; Def. Reply at 1-2. Plaintiff
has also moved for leave to proceed in this matter in forma pauperis and for a default judgment
against the government, pursuant to 28 U.S.C. § 1915(a) and RCFC 55(a). See generally Pl. IFP
Mot; PL Default Mot.

       For the reasons discussed below, the Court does not possess subject-matter jurisdiction to
consider plaintiff's claims against the state and local government entities and officials identified in
the complaint. The Court also does not possess subject-matter jurisdiction to consider plaintiffs
criminal law, unjust conviction, constitutional law, t01t, and civil rights claims. And so, the Court
must dismiss these claims.

       Because the Court does not possess subject-matter jurisdiction to consider any of plaintiffs
claims, plaintiff is not entitled to a default judgment. Plaintiff has shown, however, that he satisfies
the statutory requirements to proceed in this matter in forma pauperis.



                                                                                                          6
        And so, for the reasons discussed below, the Court: (!)GRANTS the government's motion
to dismiss; (2) DENIES plaintiffs motion for default judgment; (3) GRANTS plaintiff's motion to
proceed informa pauperis; and (4) DISMISSES the complaint.

        A. The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

                1. The Court May Not Consider Claims
                   Against Parties Other Than The United States

        As an initial matter, the Court may not consider plaintiff's claims against the City of
Georgetown, South Carolina and state and local government officials. In the complaint, plaintiff
names the City of Georgetown, South Carolina as one of the defendants in this matter. Comp!. at if
3. Plaintiff also alleges in the complaint that an investigator for the City of Georgetown, the City of
Georgetown Police Department, the state prosecutor, and his public defender all erred, or engaged
in misconduct, in connection with his state criminal case. Comp!. at ifif 6-10.

        It is well-established that the United States is the only proper defendant in a case brought in
this Comi. Pikulin 97 Fed. Cl. at 75; Stephenson, 58 Fed. Cl. at 190 ("[T]he only proper defendant
for any matter before this court is the United States, not its officers, nor any other individual."); see
also Sherwood, 312 U.S. at 588 (stating that the Court of Federal Claims "is without jurisdiction of
any suit brought against private paiiies .... "). This Court has also long recognized that it does not
possess subject-matter jurisdiction to consider claims against states, localities, state and local
government entities, or state and local government officials and employees. Joshua, 17 F.3d at 379;
Anderson, 117 Fed. Cl. at 331 (2014) (stating that "[t]his court does not have jurisdiction over any
claims alleged against states, localities, state and local government entities, or state and local
government officials and employees; jurisdiction only extends to suits against the United States
itself."); Cooper, 104 Fed. Cl. at 311-12. Because the complaint asse1is claims against paiiies other
than the United States, the Court must dismiss these claims for lack of subject-matter jurisdiction.
RCFC l 2(b)(! ).

               2. The Court May Not Consider Plaintiff's
                  Criminal Law And Unjust Conviction Claims

       To the extent that plaintiff asserts claims against the United States, plaintiff's criminal law
and unjust conviction claims are also jurisdictionally precluded under the Tucker Act. As discussed
above, plaintiff maintains in this action that he was unjustly convicted and imprisoned for 349 days.
See generally Civil Cover Sheet. But, this Comi does not possess subject-matter jurisdiction to
                                                                                                            7
review criminal law matters or to overturn plaintiffs criminal conviction. Humphrey v. United
States, 52 Fed. Cl. 593, 596 (2002); see also Joshua, 17 F.3d at 379 ("The court has no jurisdiction
to adjudicate any claims whatsoever under the federal criminal code .... "); Cooper, 104 Fed. Cl. at
311-12 (holding that this Court cannot review criminal matters). And so, the Court must dismiss
plaintiffs criminal law claim.

        The Court also may not consider plaintiffs claim for damages for unjust conviction.
Pursuant to title 28, United States Code, section 1495, this Court possesses subject-matter
jurisdiction to consider a claim for compensation due to unjust conviction and imprisonment. 28
U.S.C. § 1495; Salman v. United States, 69 Fed. Cl. 36, 39 (2005). Given this, the Court may
"render judgment upon any claim for damages by any person unjustly convicted of an offense
against the United States and imprisoned." 28 U.S.C. § 1495. But, for the Court to exercise
jurisdiction over plaintiffs unjust conviction claim here, plaintiff must show that the conviction at
issue involves an "offense against the United States" and that: (!) his conviction has been reversed
or set aside by a court on the ground that he was not found guilty of the offense for which he was
convicted; (2) he was found not guilty on a new trial or rehearing; or (3) he has been pardoned. Id;
28 U.S.C. § 2513; Salman, 69 Fed. Cl. at 39; Lott v. United States, 11 Cl. Ct. 852, 852-53 (1987). 2

        Plaintiff makes no such showing here. Indeed, while plaintiff attempts to bring an unjust
conviction claim in this Court, his conviction and subsequent sentence to incarceration appears to
have been in connection with a state criminal proceeding. Comp!. at if 4; Comp!. Exs. A, B, and C.
Plaintiff also does not establish-or even allege-that his criminal conviction for sexual misconduct
with a minor has been reversed or set aside by a court, or that he has been pardoned. See generally
Comp!; see also 28 U.S.C. § 2513. And so, the Court must also dismiss plaintiffs unjust conviction
claim for lack of subject-matter jurisdiction. RCFC 12(b)(l).




2 Pursuant to title 28, United States Code, section 1495, this Comt may "render judgment upon any claim for
damages by any person unjustly convicted of an offense against the United States and imprisoned." 28
U.S.C. § 1495. But, a plaintiff seeking to challenge a criminal conviction as unjust under Section 1495 must
also "allege and prove that ... [h]is conviction has been reversed or set aside" with a certificate of innocence
from the court that ordered such a reversal. 28 U.S.C. § 2513.

                                                                                                               8
                 3. The Court May Not Consider Plaintiff's
                    Loss Of Consortium And Misconduct Claims

        The Court also does not possess subject-matter jurisdiction to consider plaintiff's loss of
consortium claim-and plaintiff's claim that the government engaged in fraudulent conduct in
connection with his criminal conviction and sentence to incarceration-because these claims plainly
sound in tort.

        Plaintiff alleges that he was "happily married for thirty-five years" at the time of his "unjust
anest" and he seeks $2,000,000.00 in punitive damages for loss of consortium. See generally Civil
Cover Sheet. But, this Court has held that it does not possess subject-matter jurisdiction to consider
loss of consortium claims. See Hammit v. United States, 64 Fed. Cl. 547, 547-49 (2005) (finding
that the Court did not possess subject-matter jurisdiction to consider plaintiff's loss of consortium
claim, because the claim sounded in tort).

        The Comt also may not consider plaintiff's claim that certain government officials
deliberately withheld evidence, filed false reports, and engaged in "gross misconduct" in connection
with his criminal case. Comp!. at iii! 8-10. This Court does not possess subject-matter jurisdiction
to consider such claims alleging tortious government misconduct. Salman, 69 Fed. Cl. at 38. And
so, the Court must dismiss plaintiff's loss of consortium and misconduct claims for lack of subject-
matter jurisdiction. RCFC 12(b)(l).

                 4. The Court May Not Entertain Plaintiff's Constitutional Claims

        To the extent that plaintiff asserts claims under the Fomth, Fifth, and Sixth Amendments to
the United States Constitution, the Court also may not entertain these claims. In the complaint,
plaintiff alleges that his Sixth Amendment right to counsel has been violated due to the alleged
errors of his public defender. Comp!. at iii! 5, 8. Plaintiff also appears to raise constitutional law
claims based upon the Fourth and Fifth Amendments in his response and opposition to the
government's motion to dismiss. Pl. Resp. at 3. It is well-established that this Court does not
possess subject-matter jurisdiction to consider claims based upon the Fourth and Sixth Amendments
to the United States Constitution-or claims based upon the Due Process Clause of the Fifth
Amendment-because these constitutional provisions are not money-mandating. Godfrey, 131 Fed.
Cl. at 120 (holding that the court does not possess jurisdiction to adjudicate civil claims in violation
of the Fourth, Sixth, and Eighth Amendments, as well as the Due Process Clauses of the Fifth and
Fourteenth Amendments, because those provisions of law are not money-mandating). And so, the
                                                                                                         9
Court must also dismiss plaintiffs constitutional claims for lack of subject-matter jurisdiction.
RCFC 12(b)(l).

                5. The Court May Not Consider Plaintifrs Civil Rights Claim

        Lastly, the Court is similarly without jurisdiction to consider plaintiffs civil rights claim,
because this claim must be brought in a United States district court. In his response and opposition
to the government's motion to dismiss, plaintiff alleges that this Court possesses jurisdiction to
consider his claims under, among other authorities, Section 1983 of the Civil Rights Act. Pl. Resp.
at 3. To the extent that plaintiff asserts a claim under Section 1983, this claim may not be pursued
in this Comi. See 28 U.S.C. § 1343(a)(4) ("The district courts shall have original jurisdiction of any
civil action authorized by law to be commenced by any person ... (4) To recover damages or to
secure equitable or other relief under any Act of Congress providing for the protection of civil rights
... .");see also Taylor v. United States, 130 Fed. Cl. 570, 572, ajf'd, 666 F. App'x 896 (Fed. Cir.
2016) (holding that jurisdiction over civil rights claims brought pursuant to Section 1983 "is vested
exclusively in the district comis."); Marlin v. United States, 63 Fed. Cl. 475, 476 (2005) (same).
And so, the Court must dismiss this claim. RCFC 12(b)(l).

        B. Transfer Of This Matter Would Be Futile

        Because the Court has determined that it does not possess subject-matter jurisdiction to
consider any of plaintiffs clams, the Court next examines whether it would be in the interest of
justice to transfer this case to a federal district court. In this regard, the Court's power to transfer a
case to a federal district court is governed by 28 U.S.C. § 1631, which provides that:

        Whenever a civil action is filed in a court as defined in section 610 of this
        title or an appeal, including a petition for review of administrative action,
        is noticed for or filed with such a court and that comi finds that there is a
        want of jurisdiction, the court shall, if it is in the interest ofjustice,
        transfer such action or appeal to any other such court in which the action
        or appeal could have been brought at the time it was filed or noticed, and
        the action or appeal shall proceed as if it had been filed in or noticed for
        the comi to which it is transferred on the date upon which it was actually
        filed in or noticed for the court from which it is transferred.

28 U.S.C. § 1631 (emphasis supplied). This Court has also recognized that it should decline to
transfer a case if transfer of the case to a federal district court would be futile, "given the weakness



                                                                                                         10
of the plaintiffs case on the merits." Faulkner v. United States, 43 Fed. Cl. 54, 56 (1999) (internal
quotation marks omitted) (quoting Siegal v. United States, 38 Fed. CL 386, 390-91 (1997)).

        As the government observes in its motion to dismiss, plaintiff alleges errors by his public
defender and misconduct by various state and local government officials in the complaint. Def.
Mot. at 1-2; see generally Comp!. Such claims against state and local officials would likely not fall
within the jurisdiction of the United States district courts. The complaint also fails to allege any
facts to show that plaintiff is entitled to relief based upon any of his constitutional law claims. See
generally Comp!.; RCFC 8(a). And so, transfer of this case to a United States district court, where
the complaint would likely be summarily dismissed, would not be in the interest of justice.

        C. The Court Must Deny Plaintiff's Motion For Default Judgment

        Plaintiff has also filed a motion for entry of a default judgment against the United States
upon the ground that the government "failed to plead, defend or otherwise provide a response" to
his complaint. PL Resp. at 3; see also RCFC 55(a). Because the Court does not possess subject-
matter jurisdiction to consider any of plaintiffs claims, the Court dismisses plaintiffs motion for
default judgment as moot. See, e.g., Wojtczak v. United States, No. 12-499C, 2012 WL 4903025, at
*4 (Fed. Cl. Oct. 17, 2012) ("Because plaintiff still has not raised allegations over which this court
has jurisdiction, the comt denies these motions as moot."). 3

        D. Plaintiff's Motion To Proceed In Forma
           Pauperis Satisfies The Statutory Requirements

        As a final matter, plaintiff has also filed a motion for leave to proceed in this matter informa
pauperis and he seeks a waiver of the Comt's filing fee. See generally Pl. IFP Mot. In his
application to proceed in forma pauperis, plaintiff states that he is unemployed and unable to pay
the Court's filing fee. Id. at 1. This Court may authorize commencement of a suit without
prepayment of fees when a person submits an affidavit including a statement of all assets, a
declaration that he or she is unable to pay the fees, and a statement of the nature of the action and a
beliefthat he or she is entitled to redress. See 28 U.S.C. § 1915(a); see also 28 U.S.C. § 2503(d).
Due to the Court's summary disposition of this case, and plaintiffs prose status, the Court finds


3There can also be no genuine dispute that the government filed a timely response to plaintiffs complaint,
when the government filed its motion to dismiss on December 13, 2017. And so, plaintiffs motion for
default judgment is also without merit.

                                                                                                             11
that plaintiff satisfies the statutory requirements to proceed in for ma pauperis in this matter. And
so, the Court GRANTS plaintiffs motion to proceed informa pauperis.

V.     CONCLUSION

       In sum, when construed in the light most favorable to plaintiff, the complaint makes clear
that the Court does not possesses subject-matter jurisdiction to consider any of plaintiffs claims.
And so, the Comt must dismiss the complaint for lack of subject-matter jurisdiction. RCFC
12(b)(1 ). Because the Court may not consider any of plaintiffs claims, the Comt must also deny
plaintiffs motion for default judgment as moot. Lastly, plaintiff has shown that he may proceed in
this litigation without paying the Comt's filing fee.

       And so, for the foregoing reasons, the Court:

           (1) GRANTS the government's motion to dismiss;

           (2) DENIES plaintiffs motion for default judgment;

           (3) GRANTS plaintiffs motion to proceed informa pauperis; and

           (4) DISMISSES the complaint.

       The Clerk's Office is directed to enter judgment in favor of the government.

       No costs.

       IT IS SO ORDERED.




                                                                                                        12